829 F.2d 37Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Pierre D. WILLIAMS, Plaintiff-Appellant,v.Frederick HOTCHKISS; Dep. Atkins; Sgt. Price, Defendants-Appellees,Richmond City Jail, Defendant.
No. 87-7105
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1987.Decided August 26, 1987.

Pierre D. Williams, appellant pro se.
James Walter Hopper, Gardner, Moss and Hopper, for appellees.
Before WIDENER, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny appellant's motion for discovery and inspection, and affirm the judgment below on the reasoning of the district court.  Williams v. Hotchkiss, C/A No. 86-477-N (E.D. Va., March 31, 1987).


2
AFFIRMED.